Citation Nr: 1003310	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-04 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma


THE ISSUE

1.  Entitlement to service connection for skin cancer, to 
include as due to exposure to Agent Orange. 

2.  Entitlement to service connection for an eye condition, 
to include as due to exposure to Agent Orange. 

3.  Entitlement to service connection for a bilateral hearing 
loss disability. 

4.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to April 
1967.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision, by the 
Muskogee, Oklahoma, Regional Office (RO). 

In November 2009, the Veteran and his spouse appeared and 
offered testimony at a hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO.  A transcript of that 
hearing is of record.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

After examining the record, the Board finds that further 
evidentiary development is warranted before a decision can be 
issued on the merits of the claims.  Such development would 
ensure that the Veteran's due process rights, including those 
associated with the Veterans Claims Assistance Act of 2000 
(VCAA), as amended, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009), and VA regulations implementing 
VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009), are met.  The specific bases for remand are set forth 
below.  

The Veteran served in Vietnam from July 1966 to April 1967.  
The Veteran essentially contends that he developed skin 
cancer and macular degeneration as a result of his exposure 
to agent orange while working as an engineer in service.  At 
his personal hearing in November 2009, the Veteran indicated 
that he was diagnosed with skin cancer by Dr. McCauley in 
Ardmore, Oklahoma.  

Where involving claims based upon exposure to herbicides, VA 
law and regulations provide that a veteran who served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent (i.e., Agent Orange).  38 U.S.C.A. § 1116 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.307(a) (6) (iii) (2009).  Those 
diseases that are listed at 38 C.F.R. § 3.309(e) shall be 
presumptively service connected if there are circumstances 
establishing herbicide agent exposure during active military 
service, even though there is no record of such disease 
during service.  Generally, the regulation applies where an 
enumerated disease becomes manifest to a degree of 10 percent 
or more at any time after service.  38 C.F.R. § 3.307(a) (6) 
(ii).  

The provisions for presumptive service connection do not 
preclude a claimant from establishing service connection with 
proof of actual direct causation, on the basis that his 
exposure to Agent Orange led to the development of the 
claimed disability after service.  See Combee v. Brown, 34 
F.3d 1039, 1044 (Fed. Cir. 1994).  

Current medical evidence reflects treatment for various skin 
conditions, to include actinic keratosis, tinea 
dermatophytosis; and for eye problems, to include macular 
degeneration.  

As to the claimed hearing loss and tinnitus, the Veteran 
testified in November 2009 as to his exposure to acoustic 
trauma during active service, and this testimony was found to 
be credible.  Exposure to acoustic trauma is therefore 
conceded.  The Veteran testified that he thought he 
experienced a sensation of buzzing or insect noise in his 
ears during his active service, but he couldn't say with 
certainty.  Nonetheless, he testified that tinnitus and 
hearing loss have been present since their onset to the 
present.  His witness testified that the Veteran exhibited 
difficulty hearing when they met 19 years previously, and 
that he had exhibited such symptoms consistently since then.

VA examination is required to determine the nature, extent, 
and etiology of the Veteran's claimed skin cancer, eye 
condition, bilateral hearing loss and tinnitus.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions: 

1.  The RO should contact the Veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for the claimed 
skin, eye, and hearing conditions.  The 
RO should obtain copies of all treatment 
records referred to by the Veteran which 
have not already been associated with the 
claims folder.  All VA treatment records 
not already on file must be obtained 
regardless of whether the veteran 
responds to the foregoing request.  If 
any requested records are not available, 
or if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

2.  After the above records have been 
obtained, the RO should arrange for the 
veteran to undergo QTC examinations, by 
the appropriate specialists, at an 
appropriate medical facility, for the 
purpose of ascertaining the etiology of 
any current skin and eye disability.  The 
claims folder should be made available to 
the examiner for review, and a notation 
to the effect that this record review 
took place should be included in the 
report.  All indicated tests and studies 
should be accomplished and the findings 
should be reported in detail.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any identified skin and eye 
pathology is causally linked to the 
Veteran's exposure to herbicides in the 
Republic of Vietnam, to include Agent 
Orange, or in any other way related to 
the Veteran's active military service.  A 
detailed rationale for all medical 
opinions must be provided.  

3.  The RO should arrange for the Veteran 
to undergo QTC examination, by the 
appropriate specialist, at an appropriate 
medical facility, in order to determine 
the nature and etiology of any identified 
hearing impairment, to include bilateral 
hearing loss and tinnitus.  The claims 
folder must be made available to the 
examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
All indicated tests and studies should be 
accomplished and the findings should be 
reported in detail.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that any 
identified hearing impairment had its 
onset during or is causally linked to the 
Veteran's exposure to acoustic trauma 
during active service, or in any other 
way related to the Veteran's active 
military service.  A detailed rationale 
for all medical opinions must be 
provided.  

4.  Thereafter, the RO should 
readjudicate the claims on appeal in 
light of all pertinent evidence and legal 
authority, including consideration of lay 
evidence in accordance with Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir.) 2009.  
If the determination remains adverse to 
the Veteran, both he and his 
representative should be furnished a 
Supplemental Statement of the Case 
(SSOC), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decision reached.  The Veteran and 
his representative should be provided an 
appropriate opportunity to respond 
thereto.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the Veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the Veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).   



____________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals


